                Case 21-10527-JTD      Doc 788   Filed 08/04/21   Page 1 of 8




                                         EXHIBIT D

AGGREGATE SUMMARY OF COMPENSATION REQUESTED BY TASK CATEGORY

  TASK                      TASK / MATTER CATEGORY                TOTAL         TOTAL
  CODE /                                                          HOURS          FEES
 MATTER
   NO.
    08           Employment and Fee Applications – Blank Rome         26.00     $14,054.00
    09           Employment/Fee Applications – Other (Includes         7.00      $3,854.50
                 review/objections)
      25         Court Hearings (Preparation and Attendance)           7.10      $5,183.00
      26         Plan and Disclosure Statement                         5.90      $4,868.00
      29         Sale/Disposition of Assets (CA)                       1.90      $1,585.00
      30         Sale/Disposition of Assets (TX)                       1.00        $779.50
      31         Sale/Disposition of Assets (PA)                       1.10        $852.50
                 TOTAL                                                50.00     $31,176.50




161399.01600/126463695v.1
                                Case 21-10527-JTD   Doc 788    Filed 08/04/21    Page 2 of 8




                            SUMMARY OF COMPENSATION REQUESTED BY TASK CATEGORY
                             AND ALLOCATION CONSISTENT WITH THE FINAL DIP ORDERS

  TASK     TASK / MATTER CATEGORY             CA              CA FEES       TX         TX FEES       PA       PA FEES
  CODE /                                     HOURS                         HOURS                    HOURS
 MATTER
   NO.
    08   Employment and Fee Applications –      8.66           $4,684.66        8.67    $4,684.67      8.67    $4,684.67
         Blank Rome
    09   Employment/Fee Applications – Other    2.33           $1,284.66        2.33    $1,284.67      2.34    $1,284.67
         (Includes review/objections)
    25   Court Hearings (Preparation and        2.36           $1,727.66        2.37    $1,727.67      2.37    $1,727.67
         Attendance)
    26   Plan and Disclosure Statement          1.96           $1,622.66     1.97       $1,622.67      1.97    $1,622.67
    29   Sale/Disposition of Assets (CA)        1.90           $1,585.00     0.00           $0.00      0.00        $0.00
    30   Sale/Disposition of Assets (TX)        0.00               $0.00     1.00         $779.50      0.00        $0.00
    31   Sale/Disposition of Assets (PA)        0.00               $0.00     0.00           $0.00      1.10     $852.50
         TOTAL                                 17.21          $10,904.64    16.34      $10,099.18     16.45   $10,172.18




                                                          2

161399.01600/126463695v.1
                     Case 21-10527-JTD                        Doc 788          Filed 08/04/21             Page 3 of 8



                                                           1201 MARKET STREET, SUITE 800
                                                             WILMINGTON, DE 19801-2535
                                                          (302) 425-6400 FAX: (302) 425-6464
                                                           FEDERAL TAX ID NO. XX-XXXXXXX


CARBONLITE HOLDINGS LLC AND AFFILIATED                                               INVOICE DATE:                   JULY 29, 2021
DEBTORS/OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                    CLIENT ID:                      161399
C/O BANTAM MATERIALS INTERNATIONAL                                                   MATTER NO.                      161399-01600 01721
ATTN.: VYTAS GRUODIS                                                                 INVOICE NO.
4207 SAINTE CATHERINE STREET WEST, SUITE 202
WESTMOUNT, QUEBEC H3Z 1P6
CANADA




REGARDING:        CARBONLITE HOLDINGS LLC AND AFFILIATED DEBTORS/OFFICIAL
                  COMMITTEE OF UNSECURED CREDITORS
                  CO-COUNSEL TO OFFICIAL COMMITTEE (DELAWARE MATTERS)
                  ........................................................................................



FOR LEGAL SERVICES RENDERED THROUGH JUNE 30, 2021


DATE       DESCRIPTION                                                       TIMEKEEPER                   CODE        HOURS            AMOUNT

TASK: 08 EMPLOYMENT AND FEE APPLICATIONS – BLANK ROME
06/03/21   PREPARE FEE APPLICATION                                           SCHAEDLE,                    08               0.70           626.50
           ..............................                                    MICHAEL

06/04/21   BEGIN DRAFTING COMBINED FIRST                                     THOMAS,                      08               2.00           650.00
           MONTHLY FEE APPLICATION;                                          LAWRENCE
           ..............................

06/07/21   PREPARE FEE APPLICATION AND                                       SCHAEDLE,                    08               0.30           268.50
           CONSIDER RELATED MATTERS                                          MICHAEL
           ..............................

06/07/21   CONTINUE DRAFT FIRST FEE                                          THOMAS,                      08               1.50           487.50
           APPLICATION; ..............................                       LAWRENCE

06/08/21   PREPARE FEE APPLICATION ; DISCUSS                                 SCHAEDLE,                    08               1.20         1,074.00
           FEE APPLICATION WITH S. TARR (.3) 8                               MICHAEL
           ..............................

06/08/21   REVIEW UPDATED PROFORMA AND                                       THOMAS,                      08               2.80           910.00
           CONTINUE DRAFTING FEE APPLICATION                                 LAWRENCE
           AND EXHIBITS FOR MARCH-MAY;
           ..............................

06/14/21   PREPARE FEE APPLICATION                                           TARR, STANLEY                08               2.00         1,460.00
           ..............................

06/15/21   NOTES TO AND FROM S. TARR                                         SCHAEDLE,                    08               0.40           358.00
           REGARDING FEE APPLICATION 8                                       MICHAEL
           ..............................

06/15/21   REVISIONS TO FEE APPLICATION                                      TARR, STANLEY                08               0.70           511.00
           ..............................


           PENNSYLVANIA     NEW YORK    NEW JERSEY       DELAWARE   WASHINGTON, DC   FLORIDA CALIFORNIA OHIO TEXAS ILLINOIS SHANGHAI
                     Case 21-10527-JTD                   Doc 788         Filed 08/04/21             Page 4 of 8
CARBONLITE HOLDINGS LLC AND AFFILIATED                                                                                  PAGE NUMBER: 2
DEBTORS/OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                                                           INVOICE NO.
FILE NUMBER: 161399-01600                                                                                                  JULY 29, 2021
DATE       DESCRIPTION                                                 TIMEKEEPER                   CODE        HOURS            AMOUNT

06/15/21   REVIEW FINALIZED INVOICE AND                                THOMAS,                      08               2.00          650.00
           UPDATE FEE APPLICATION AND                                  LAWRENCE
           EXHIBITS; ..............................

06/16/21   NOTES TO AND FROM S. TARR                                   SCHAEDLE,                    08               0.30          268.50
           REGARDING FEE APPLICATION                                   MICHAEL
           ..............................

06/16/21   UPDATE FEE APPLICATION EXHIBITS TO                          THOMAS,                      08               2.50          812.50
           REFLECT HOURS AND AMOUNTS FOR                               LAWRENCE
           TASK CODES BY CA, TX, AND PA SILOS
           (1.8); REVIEW FEE EXAMINER
           PROCEDURES (0.4); CALL WITH S. TARR
           REGARDING FEE APP (0.3); ..............................

06/21/21   ADDRESS SUPPLEMENTAL DISCLOSURE                             SCHAEDLE,                    08               0.40          358.00
           ISSUES ..............................                       MICHAEL

06/21/21   PREPARE FEE APPLICATION WITH S.                             SCHAEDLE,                    08               0.40          358.00
           TARR ..............................                         MICHAEL

06/21/21   REVISE FEE APPLICATION ..............................       TARR, STANLEY                08               1.10          803.00

06/21/21   REVISE FEE APP AND EXHIBIT (0.6); CALL                      THOMAS,                      08               0.80          260.00
           WITH S. TARR (0.2); ..............................          LAWRENCE

06/22/21   PREPARE FEE APPLICATION AND NOTE                            SCHAEDLE,                    08               0.60          537.00
           TO AND FROM S. TARR AND J. MINTZ                            MICHAEL
           ..............................

06/22/21   CALL WITH S. TARR REGARDING FEE                             THOMAS,                      08               0.20           65.00
           APPLICATION; ..............................                 LAWRENCE

06/23/21   WORK ON COMBINED APRIL MAY FEE                              MINTZ, JOSEF                 08               1.50         1,020.00
           APPLICATION ..............................

06/23/21   PREPARE FEE APPLICATION                                     SCHAEDLE,                    08               0.50          447.50
           ..............................                              MICHAEL

06/24/21   PREPARE FEE APPLICATION AND REVIEW                          SCHAEDLE,                    08               0.30          268.50
           RELATED S. TARR/J. MINTZ NOTES (.2)                         MICHAEL
           ..............................

06/24/21   FINALIZE MONTHLY FEE APP                                    TARR, STANLEY                08               0.70          511.00
           ..............................

06/24/21   REVIEW FINAL INVOICE AND FURTHER                            THOMAS,                      08               1.30          422.50
           REVISE BR FEE APPLICATION;                                  LAWRENCE
           ..............................

06/25/21   PREPARE FEE APPLICATION                                     SCHAEDLE,                    08               0.30          268.50
           ..............................                              MICHAEL

06/25/21   FINALIZE BR FEE APPLICATION (0.5);                          THOMAS,                      08               1.20          390.00
           PREPARE FOR FILING AND FILE BR FEE                          LAWRENCE
           APPLICATION (0.4); SERVE VIA EMAIL
           AND COORDINATE SERVICE VIA FIRST
           CLASS MAIL (0.3); ..............................



           PENNSYLVANIA    NEW YORK   NEW JERSEY   DELAWARE   WASHINGTON, DC   FLORIDA CALIFORNIA OHIO TEXAS ILLINOIS SHANGHAI
                    Case 21-10527-JTD                    Doc 788            Filed 08/04/21             Page 5 of 8
CARBONLITE HOLDINGS LLC AND AFFILIATED                                                                                     PAGE NUMBER: 3
DEBTORS/OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                                                              INVOICE NO.
FILE NUMBER: 161399-01600                                                                                                     JULY 29, 2021
DATE       DESCRIPTION                                                    TIMEKEEPER                   CODE        HOURS            AMOUNT

06/28/21   DISCUSS FEE APPLICATION AND                                    SCHAEDLE,                    08               0.30          268.50
           RELATED MATTERS WITH S. TARR                                   MICHAEL
           ..............................

           08 EMPLOYMENT AND FEE APPLICATIONS – BLANK ROME                                                             26.00        14,054.00
TASK: 09 EMPLOYMENT/FEE APPLICATIONS-OTHERS (INCLUDES REVIEW/OBJECTIONS
06/15/21   CALL WITH CO-COUNSEL REGRADING                                 TARR, STANLEY                09               0.30          219.00
           HOGAN FEE APP FILING ..............................

06/25/21   ATTENTION TO FILING OF HOGAN FEE                               TARR, STANLEY                09               2.40         1,752.00
           APPLICATION, INCLUDING INSTRUCTION
           TO PARALEGAL REGARDING NOTICE,
           FILING AND SERVICE (1.4); ATTENTION TO
           PROVINCE FEE APPLICATION (1)
           INCLUDING INSTRUCTION TO
           PARALEGAL REGARDING NOTICE FILING
           AND SERVICE ..............................

06/25/21   CALL AND CORRESPONDENCE WITH S.                                THOMAS,                      09               2.00          650.00
           TARR REGARDING FEE APPLICATIONS                                LAWRENCE
           (0.4); DRAFT NOTICES AND CERTIFICATES
           OF SERVICE FOR HOGAN AND PROVINCE
           FEE APPLICATIONS (0.6); FINALIZE,
           PREPARE FOR FILING, AND FILE HOGAN
           FEE APPLICATION AND EXHIBITS (0.7);
           SERVE VIA EMAIL AND COORDINATE
           SERVICE VIA FIRST CLASS MAIL (0.3);
           ..............................

06/28/21   COMMUNICATIONS WITH PROVINCE, FEE                              TARR, STANLEY                09               0.50          365.00
           EXAMINER AND PARALEGAL REGARDING
           FEE EXAMINER'S REQUESTS
           ..............................

06/28/21   FINALIZE NOTICE AND COS FOR                                    THOMAS,                      09               1.10          357.50
           PROVINCE FEE APPLICATION (0.2);                                LAWRENCE
           FINALIZE, PREPARE FOR FILING, AND FILE
           PROVINCE FEE APPLICATION (0.4); SERVE
           APPLICATION VIA EMAIL AND
           COORDINATE FIRST CLASS MAILING (0.3);
           SEND CALENDAR INVITES FOR
           OBJECTION DEADLINES (0.2);
           ..............................

06/29/21   COMMUNICATIONS WITH FEE                                        TARR, STANLEY                09               0.70          511.00
           EXAMINER, PARALEGAL REGARDING
           PROVINCE, HOGAN FEE APPLICATION
           DETAILS ..............................

           09 EMPLOYMENT/FEE APPLICATIONS-OTHERS (INCLUDES REVIEW/OBJECTIONS                                            7.00         3,854.50
TASK: 25 COURT HEARINGS (PREPARATION AND ATTENDANCE)
06/03/21   ATTEND HEARING AND RELATED                                     TARR, STANLEY                25               2.60         1,898.00
           EMAILS WITH CO-COUNSEL
           ..............................


           PENNSYLVANIA   NEW YORK    NEW JERSEY   DELAWARE      WASHINGTON, DC   FLORIDA CALIFORNIA OHIO TEXAS ILLINOIS SHANGHAI
                     Case 21-10527-JTD                      Doc 788       Filed 08/04/21             Page 6 of 8
CARBONLITE HOLDINGS LLC AND AFFILIATED                                                                                   PAGE NUMBER: 4
DEBTORS/OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                                                            INVOICE NO.
FILE NUMBER: 161399-01600                                                                                                   JULY 29, 2021
DATE       DESCRIPTION                                                  TIMEKEEPER                   CODE        HOURS            AMOUNT

06/08/21   ATTENDANCE AT HEARING                                        TARR, STANLEY                25               0.70          511.00
           ..............................

06/22/21   PREPARE FOR AND ATTEND HEARING                               TARR, STANLEY                25               3.80         2,774.00
           ..............................

           25 COURT HEARINGS (PREPARATION AND ATTENDANCE)                                                             7.10         5,183.00
TASK: 26 PLAN AND DISCLOSURE STATEMENT
06/01/21   REVIEW S. TARR NOTE ON POSSIBLE                              SCHAEDLE,                    26               0.40          358.00
           COMMITTEE SETTLEMENT OVER SALE                               MICHAEL
           ..............................

06/01/21   SEVERAL CALLS WITH CO-COUNSEL                                TARR, STANLEY                26               2.10         1,533.00
           REGARDING SALE PROCESS AND REVIEW
           DRAFT SETTLEMENT DOCUMENT
           ..............................

06/02/21   DISCUSS POSSIBLE COMMITTEE                                   SCHAEDLE,                    26               0.40          358.00
           SETTLEMENT ON CA AND SALE AND                                MICHAEL
           RELATED MATTERS WITH S. TARR AND G
           .VIZZA ..............................

06/02/21   DISCUSS POSSIBLE COMMITTEE SALE                              SCHAEDLE,                    26               1.00          895.00
           ISSUES WITH S. TARR AND REVIEW                               MICHAEL
           RELATED NOTES (.6) ..............................

06/03/21   DISCUSS SALE SETTLEMENT WITH P.                              SCHAEDLE,                    26               0.10           89.50
           HUGYENS AND RELATED MATTERS (CA)                             MICHAEL
           ..............................

06/03/21   NOTES TO AND FROM S. TARR AND G.                             SCHAEDLE,                    26               0.20          179.00
           VIZZA REGARDING SALE SETTLEMENT                              MICHAEL
           (CA) ..............................

06/03/21   DISCUSS SALE SETTLEMENT WITH S.                              SCHAEDLE,                    26               0.20          179.00
           TARR AND RELATED MATTERS (CA)                                MICHAEL
           ..............................

06/09/21   REVIEW S. TARR NOTE ON SALE                                  SCHAEDLE,                    26               0.20          179.00
           SETTLEMENT (CA) ..............................               MICHAEL

06/23/21   REVIEW YOUFIT PRECEDENT ON                                   SCHAEDLE,                    26               0.30          268.50
           STRUCTURED DISMISSAL FOR CA AND                              MICHAEL
           NOTES TO AND FROM S. TARR AND R.
           KELBON ..............................

06/30/21   NOTES TO AND FROM S. TARR ON                                 SCHAEDLE,                    26               0.60          537.00
           ACTION PLAN AND PLAN NEGOTIATIONS                            MICHAEL
           RELATED BUDGET ..............................

06/30/21   EMAILS WITH CO-COUNSEL REGARDING                             TARR, STANLEY                26               0.40          292.00
           BUDGETING ISSUES ..............................

           26 PLAN AND DISCLOSURE STATEMENT                                                                           5.90         4,868.00
TASK: 29 SALE/DISPOSITION OF ASSETS (CA)




           PENNSYLVANIA    NEW YORK    NEW JERSEY   DELAWARE   WASHINGTON, DC   FLORIDA CALIFORNIA OHIO TEXAS ILLINOIS SHANGHAI
                    Case 21-10527-JTD                  Doc 788          Filed 08/04/21             Page 7 of 8
CARBONLITE HOLDINGS LLC AND AFFILIATED                                                                                 PAGE NUMBER: 5
DEBTORS/OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                                                          INVOICE NO.
FILE NUMBER: 161399-01600                                                                                                 JULY 29, 2021
DATE       DESCRIPTION                                                TIMEKEEPER                   CODE        HOURS            AMOUNT

06/02/21   ANALYZE AND COMMENTS TO DRAFT                              TARR, STANLEY                29               0.70          511.00
           SALE OBJECTION (0.8); SEVERAL CALLS
           WITH CO-COUNSEL, M. SCHAEDLE, R.
           KELBON TO DISCUSS STRATEGY
           REGARDING RESOLUTION OF SALE
           OBJECTION (1.4) ..............................

06/03/21   REVIEW SALE OBJECTIONS AND RELATED                         SCHAEDLE,                    29               0.30          268.50
           PAPERS (CA) ..............................                 MICHAEL

06/03/21   REPORT ON SALE HEARING (CA)                                SCHAEDLE,                    29               0.40          358.00
           ..............................                             MICHAEL

06/16/21   REVIEW PINNPACK SALE                                       SCHAEDLE,                    29               0.50          447.50
           REPORTS/INFORMATION/PAPERS                                 MICHAEL
           ..............................

           29 SALE/DISPOSITION OF ASSETS (CA)                                                                       1.90         1,585.00
TASK: 30 SALE/DISPOSITION OF ASSETS (TX)
06/02/21   ANALYZE AND COMMENTS TO DRAFT                              TARR, STANLEY                30               0.70          511.00
           SALE OBJECTION (0.8); SEVERAL CALLS
           WITH CO-COUNSEL, M. SCHAEDLE, R.
           KELBON TO DISCUSS STRATEGY
           REGARDING RESOLUTION OF SALE
           OBJECTION (1.4) ..............................

06/03/21   REPORT ON SALE HEARING (TX)                                SCHAEDLE,                    30               0.10           89.50
           ..............................                             MICHAEL

06/03/21   REVIEW SALE OBJECTIONS AND RELATED                         SCHAEDLE,                    30               0.10           89.50
           PAPERS (TX) ..............................                 MICHAEL

06/03/21   NOTES TO AND FROM S. TARR AND G.                           SCHAEDLE,                    30               0.10           89.50
           VIZZA REGARDING SALE SETTLEMENT                            MICHAEL
           (TX) ..............................

           30 SALE/DISPOSITION OF ASSETS (TX)                                                                       1.00          779.50
TASK: 31 SALE/DISPOSITION OF ASSETS (PA)
06/02/21   ANALYZE AND COMMENTS TO DRAFT                              TARR, STANLEY                31               0.80          584.00
           SALE OBJECTION (0.8); SEVERAL CALLS
           WITH CO-COUNSEL, M. SCHAEDLE, R.
           KELBON TO DISCUSS STRATEGY
           REGARDING RESOLUTION OF SALE
           OBJECTION (1.4) ..............................

06/03/21   REPORT ON SALE HEARING (PA)                                SCHAEDLE,                    31               0.10           89.50
           ..............................                             MICHAEL

06/03/21   REVIEW SALE OBJECTIONS AND RELATED                         SCHAEDLE,                    31               0.10           89.50
           PAPERS (PA) ..............................                 MICHAEL

06/03/21   NOTES TO AND FROM S. TARR AND G.                           SCHAEDLE,                    31               0.10           89.50
           VIZZA REGARDING SALE SETTLEMENT                            MICHAEL
           (PA) ..............................

           31 SALE/DISPOSITION OF ASSETS (PA)                                                                       1.10          852.50


           PENNSYLVANIA   NEW YORK   NEW JERSEY   DELAWARE   WASHINGTON, DC   FLORIDA CALIFORNIA OHIO TEXAS ILLINOIS SHANGHAI
                     Case 21-10527-JTD                   Doc 788          Filed 08/04/21             Page 8 of 8
CARBONLITE HOLDINGS LLC AND AFFILIATED                                                                                     PAGE NUMBER: 6
DEBTORS/OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                                                              INVOICE NO.
FILE NUMBER: 161399-01600                                                                                                     JULY 29, 2021
             TOTAL SERVICES                                                                                            $          31,176.50




FOR DISBURSEMENTS ADVANCED THROUGH JUNE 30, 2021


DATE         DESCRIPTION                                                                                                          AMOUNT

06/13/2021   RELIABLE COPY SERVICE- WILMINGTON CARBONLITE 6/3 HEARING TRANSCRIPT.                                                     97.20

             CONTRACTED PHOTOCOPYING                                                                                                 823.88


             TOTAL DISBURSEMENTS                                                                                           $         921.08


CURRENT INVOICE TOTAL                                                                                                      $      32,097.58

TIME AND FEE SUMMARY

TIMEKEEPER                                                                             RATE           HOURS                           FEES

JOSEF W. MINTZ                                                                         680.00              1.50                    1,020.00
LAWRENCE R. THOMAS                                                                     325.00             17.40                    5,655.00
MICHAEL B. SCHAEDLE                                                                    895.00             10.90                    9,755.50
STANLEY B. TARR                                                                        730.00             20.20                   14,746.00
             TOTALS                                                                                       50.00            $      31,176.50




             PENNSYLVANIA   NEW YORK   NEW JERSEY   DELAWARE   WASHINGTON, DC   FLORIDA CALIFORNIA OHIO TEXAS ILLINOIS SHANGHAI
